United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 02-30811
                         Conference Calendar



VINCENT MARK CASTILLO,

                                          Plaintiff-Appellant,

versus

LINDA S. BROCKHOEFT, Clerk of Court for the
24th Judicial District Court, Jefferson, LA,

                                          Defendant-Appellee.


                         - - - - - - - - - -

          Appeal from the United States District Court
              for the Eastern District of Louisiana
                        USDC No. 02-CV-690

                         - - - - - - - - - -

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Vincent Mark Castillo has filed a motion for leave to

proceed in forma pauperis (“IFP”) in his appeal of the district

court’s dismissal of his civil rights complaint.     This court may

authorize Castillo to proceed IFP on appeal if he is economically

eligible and his appeal is not frivolous.      See Jackson v. Dallas

Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-30811
                                 -2-

     Failure to identify an error in the district court’s

analysis is the same as if the appellant had not appealed the

judgment.    See Brinkmann v. Dallas County Deputy Sheriff Abner,

813 F.2d 744, 748 (5th Cir. 1987).   In his proposed appellate

brief, Castillo makes no attempt to contest the district court’s

determinations that his claims lack an arguable basis in law,

that his complaint fails to state a claim, and that the complaint

seeks monetary damages from immune defendants.   Castillo thus has

waived the only issues relevant to his IFP motion.    See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993) (issues not briefed

are deemed abandoned).

     Because Castillo’s appeal presents no non-frivolous issue,

we DENY his motion to proceed IFP, and we DISMISS the appeal as

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.

     IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS.